Title: From George Washington to Major General Stirling, 29 January 1780
From: Washington, George
To: Stirling, Lord (né William Alexander)


          
            My Lord.
            Head Quarters Morristown. 29th Jany 1780.
          
          The present condition of the ice, opening an easy communication to all parts of the enemy, and thereby affording them occasions to make attempts on such of the officers of the army, as may be most remote from its protection: This, with other reasons, which must occur to your Lordship, induces me to request that you will, as soon as possible, choose such quarters as may give perfect security in this respect. When the ice breaks, I would flatter myself your Lordship will have an opportunity of returning to your present quarters. I am my Lord, with great regard, your Lordships most obt servt
          
            Go: Washington
          
        